In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00028-CR



       TERRELL DEWAYNE DOPSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR17-165




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        On October 18, 2017, the State moved to revoke Terrell Dewayne Dopson’s community

supervision,1 alleging that Dopson had committed two violations of the conditions of his

community supervision. Following a bench trial, the trial court revoked Dopson’s community

supervision and sentenced Dopson to twenty-four months’ confinement.2 Dopson appeals.

        Dopson’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. In that brief, counsel

has provided a professional evaluation of the record demonstrating why there are no plausible

appellate issues to be advanced, thus meeting the requirements of the law. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

        Counsel forwarded copies of his brief and motion to withdraw to Dopson and informed

him of his rights to review the appellate record and to file a pro se response to counsel’s brief,

should he so desire. Additionally, counsel provided Dopson with a complete copy of the appellate


1
 In the prelude to his community supervision, Dopson had pled guilty to possession of a penalty-group-one controlled
substance of less than one gram, under a plea agreement. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West
2017). In accordance with the sentencing recommendations included in the plea agreement, the trial court had
sentenced Dopson on September 25, 2017, to two years’ confinement, had suspended that sentence, and had placed
Dopson on five years’ community supervision.
2
 In our cause number 06-18-00027-CR, Dopson appeals the revocation of his community supervision following his
conviction for unlawful possession of a firearm by a felon.

                                                         2
record in this matter. On June 8, 2018, this Court advised Dopson that his pro se response was

due on or before July 9, 2018. When Dopson did not file a pro se response, we further advised

him on July 13, 2018, that the case was set for submission on August 3, 2018. We have received

neither a pro se response from Dopson nor a motion requesting an extension of time in which to

file such a response.

       In our review of this matter, we have identified a needed modification to the judgment. In

Anders cases, appellate courts “have the authority to reform judgments and affirm as modified in

cases where there is nonreversible error.” Ferguson v. State, 435 S.W.3d 291, 294 (Tex. App.—

Waco 2014, pet. struck) (comprehensively discussing appellate cases that have modified

judgments in Anders cases).       The judgment revoking Dopson’s community supervision

erroneously indicates that Dopson pled “not true” to the revocation allegations. We, therefore,

modify the judgment to indicate that Dopson pled “true” to the revocation allegations.

       We have independently reviewed the entire appellate record and, like counsel, have

determined that no reversible error exists. Accordingly, we modify the judgment as indicated.




                                                3
         As modified, the judgment of the trial court is affirmed.3



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            August 3, 2018
Date Decided:              August 8, 2018

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           4